Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/6/2019), is being examined under the first inventor to file provisions of the AIA .  Claims (1-17) are pending and are being examined. This application is a continuation of 15/435178 filed 02/16/2017. A Non-Final office action was mailed on 1/25/2021. This office action is in response to applicant’s submission on 04/2/2021. Claims 1-20 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim recites “a single phase cooling system”. The specification does not mentions it (para 22) completely. Single phase may be used in the context of single phase power. This 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nangoy et al (US 20150366004) in view of Holber et al (US 20160340798) and Campbell et al (US 20140146467).
Nangoy et al disclose an apparatus (Fig-1) for processing a substrate, comprising: a processing chamber (100); a substrate support for supporting a substrate within the processing chamber (143); a gas source (129); a gas inlet in fluid connection between the gas source and the processing chamber (tube connected to process chamber); and a power source for providing at least one of RF power (130) into the processing chamber.

It would be obvious to one of ordinary skill in the art at the time of invention that such high power would also require cooling of power supply. Holber et al teach that it was typical to have cooling for such large power supplies (Para 26).
Nangoy et al however do not explicitly teach cooling of power supplies or their components.
Campbell et al disclose an apparatus (0004-0007 and 0031-0032), comprising a power assembly and a plurality of electronic systems (at least one power electronic component or power source) (Figs 2 and 6A-9B, 0031-0032), a fluid tight compartment (enclosure) surrounding the at least one power electronic component (0062 and 0073); an inert dielectric fluid for direct immersion of a rack comprising the electronic components disposed within the fluid tight compartment (0028, 0039-0041 and 0048). 
The apparatus further comprising a fluid inlet in fluid connection with the inert dielectric fluid and a fluid outlet in fluid connection with the inert dielectric fluid (for example “621” as shown in fig 6A, 0044, Campbell), and a pump for moving liquid coolant under pressure through the system coolant loop (comprising the inlet and the outlet) (Campbell, 0044, fig 6A); the apparatus further comprising a heat exchanger in thermal contact with the inert dielectric fluid 
It is reasonably expected that the least one power electronic component could be operated for receiving at least 100 Watts of power. 
Regarding claim 8 it is reasonably expected that the at least one power electronic component is capable of operating at an operating temperature above 90 ºC. 
Regarding claim 16, RF power source for Nangoy et al would obviously include components like oscillator, amplifier and level controller.  These components were well known to one of ordinary skill in the art at the time of invention.
Regarding claims 17 and 19-20 it would be reasonably to expect the least one power electronic component could be operated for receiving at least 100 Watts of power. Nangoy et al disclose typical power more than 100 watt. It would be obvious to have cooling for power higher than 100 watt.
Regarding claim 18 it appears that Campbell et al disclose single phase cooling since coolant remains liquid.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nangoy et al (US 20150366004) in view of Holber et al (US 20160340798) and Campbell et al (US 20140146467) as applied to claim 1 and further in view of Cray et al (US 5131233).
Campbell et al disclose cooling by immersion in fluorocarbon cooling liquid but do not explicitly disclose cooling by turbulent flow.
Cray et al disclose that the capacity for cooling supercomputers has been enhanced as the result of the development of a variety of fluorocarbon (FC) cooling liquids, such as those 
Seymour R. Cray (US 5131233) discloses immersion cooling systems for power supply components and disclose heat generation of up to 275 watt per cubic inch (Col 1 lines 30-33).
Cray et al further teach the cooling enhanced by turbulent cooling (Abstract and Fig 1).
Therefore having turbulent flow for enhanced cooling in Campbell would have been obvious for one of ordinary skill in the art at the time of invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nangoy et al (US 20150366004) in view of Holber et al (US 20160340798) and Campbell et al (US 20140146467) and further in view of Campbell et al (US 20100328882). 
 Campbell teaches that the apparatus comprising the inert dielectric fluid is operated (at a certain temperature) (Campbell 0051), but does not explicitly teach a temperature sensor thermally connected to the inert dielectric fluid to measure the temperature of the inert dielectric fluid. 

Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Campbell/Nangoy by using a temperature sensor as suggested by Campbell (2) in order to provide suitable temperature conditions for operating the device (Campbell (2)-0052).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nangoy et al (US 20150366004) in view of Holber et al (US 20160340798)and Campbell et al (US 20140146467) and further in view of Seiwert et al (US 20140124036). 
Campbell teaches the pump (Campbell 0044), but does not explicitly teach that the pump is a particle free pump. 
However Seiwert teaches an apparatus for recirculating liquid, wherein a particle free pump is used in the apparatus (0005). 
Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Campbell by using a particle free pump as suggested by Seiwert in order to provide a liquid continuously recirculating system that is less wasteful and operated at a reduced cost (Seiwert 0005-0012).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nangoy et al (US 20150366004) in view of Holber et al (US 20160340798) and Campbell et al (US 20140146467) and further in view of Chad Daniel Attlesey (US 20090260777). 

Chad Daniel Attlesey disclose a similar apparatus for immersion cooling of electronic devices and in addition teach that the heat exchanger could use peltier effect cooling (Para 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used Peltier cooling for the heat exchanger of Campbell et al.
Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nangoy et al (US 20150366004) in view of Holber et al (US 20160340798) and Campbell et al (US 20140146467) and further in view of Nicholas BURROUGHS (US 20140302562). 
The RF energy can be produced by an RF generator which may comprise a power supply, a cooling system such as air or water and an electronic oscillator. In some cases, the oscillator would be powered by an industrial triode tube, and may vary in size anywhere between 100 watts and 100 kW. The radio waves are at least 70 KHz. In most cases the frequency of the radio waves is between 10 and 100 MHz..

Response to Arguments
Applicant argues that nothing in Holber says that the power supply is cooled, but instead only teaches cooling the work piece holder.  
In response it is noted that Holber points to large power supplies and inefficiencies. One of ordinary skill in the art would understand that large power supplies which are inefficient would generate heat and would be obvious to require cooling. The applicant appears to be 
Applicant argues further that Campbell only teaches electronic components that are not part of a power source are in contact with a dielectric fluid.
Applicant’s argument is not persuasive. The portion 220 is to provide power to the local system. The cooling takes place in modules like 210 (Fig 2 and 3) which may include power supplies (Para 2) and power electronic components which get hot. 
The rejection is based upon combination of references. Cooling electronic components in pure power supplies only also would have obvious in view of the teaching of Campbell.
Myers (US 7365981) was made of record in previous office action. This reference explicitly discloses cooling of power supplies (Col 1 lines 8-11).
Cooling of power supply is disclosed in numerous prior art references. For example Seymour R. Cray (US 5131233) discloses immersion cooling systems for power supply components (Abstract). Cray et al disclose heat generation of up to 275 watt per cubic inch (Col 1 lines 30-33).
Ronald David Conry (20100147492) discloses cooling of power electronic devices like IGBT boards immersed in cooling fluid (para 0017). IGBT (insulated gate bipolar transistor) is commonly used in power supply.  IGBT could be used in power supplies ranging from small wattage to hundreds of watts power supplies. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronald David Conry (20100147492) discloses cooling of power electronic devices like IGBT boards immersed in cooling fluid (para 0017). IGBT (insulated gate bipolar transistor) is commonly used in power supply.  IGBT could be used in power supplies ranging from small wattage to hundreds of watts power supplies. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716